


Exhibit 10.15

        DATED AS OF MARCH 1, 2004

SIMON PROPERTY GROUP ADMINISTRATIVE

SERVICES PARTNERSHIP, L.P.

-and-

HANS C. MAUTNER

--------------------------------------------------------------------------------

SECOND AMENDMENT TO EMPLOYMENT

AGREEMENT DATED SEPTEMBER 23, 1998

--------------------------------------------------------------------------------

Jones Day Gouldens
Bucklersbury House
3 Queen Victoria Street
London
EC4N 8NA

SECOND AMENDMENT TO EMPLOYMENT AGREEMENT

        This Second Amendment to Employment Agreement (this "Second Amendment")
is entered into as of this 1st day of March, 2004, by and between SIMON PROPERTY
GROUP ADMINISTRATIVE SERVICES PARTNERSHIP, L.P., a Delaware limited partnership
(the "Partnership") and HANS C. MAUTNER (the "Executive").

RECITALS

        The Executive was employed as Vice Chairman and a member of the Board of
Directors of Simon Property Group, Inc ("SPG Inc.") and was a member of the
Executive Committee of such Board pursuant to an employment agreement
("Employment Agreement" dated September 23, 1998 between the Executive and
Corporate Property Investors, Inc. ("CPI"), as amended by the First Amendment to
the Employment Agreement dated 30 December 1999 (the "First Amendment"). The
Employment Agreement was entered into as a consequence of the merger of CPI and
Simon DeBartolo Group, Inc., a Maryland corporation ("Simon"), pursuant to the
terms of an Agreement and Plan of Merger dated as of February 18, 1998 among
CPI, Simon and Corporate Realty Consultants, Inc., a Delaware corporation (the
"Merger"), for the purpose of retaining the Executive as an officer of SPG Inc.
following the Merger. The Employment Agreement was assigned to the Partnership
as of 1 January 2000.

        The Partnership and the Executive wish to restate and supersede in its
entirety the First Amendment and amend the terms of the Employment Agreement to
reflect certain agreements between the Executive and the Partnership as a
consequence of the Executive continuing to undertake certain part-time duties
for Simon Global Limited ("Simon Global"), a company incorporated under the laws
of England and Wales (the "UK Employment Agreement") and an affiliate of
SPG Inc., and agreeing to provide services by way of part-time secondment to
Groupe BEG SARL ("BEG"), a company incorporated under the laws of France (the
"French Secondment Agreement"), and to European Retail Enterprises BV/SARL
("ERE"), a company incorporated under the laws of Luxembourg and the Netherlands
(the "Luxembourg Secondment Agreement") (collectively, the "Secondment
Agreements").

        NOW, THEREFORE, in consideration of the mutual covenants hereinafter set
forth, the parties hereto agree to restate and supersede in its entirety the
First Amendment and amend the Employment Agreement as follows:

        1.    Definitions.    Capitalised terms under herein and not otherwise
defined shall have the meanings given to them in the Employment Agreement.

--------------------------------------------------------------------------------




        2.    Employment, Term and Duties.    All of Section 1 of the Employment
Agreement is hereby deleted, and the following clauses are hereby inserted in
its place:

        1.1    Employment.    The Company has employed the Executive and the
Executive has accepted employment by the Company on the terms and conditions set
forth in the Employment Agreement and this Second Amendment.

        1.2    Term.    The Executive's employment under the Employment
Agreement commenced on September 24, 1998 (the "Effective Date") and shall
terminate on October 1, 2005 (the "Termination Date"), unless earlier terminated
as provided in Section 4 of the Employment Agreement, as modified by this Second
Amendment (the "Term").

        1.3    Positions and Duties.    During the remainder of the Term, the
Executive shall serve as President—International Division of SPG Inc., and its
affiliates and shall report directly to the Co-Chairmen of the Board or the
Chief Executive Officer ("CEO") of SPG Inc. In connection therewith, the
Executive's principal focus shall be to assist, and be primarily responsible
for, the Company's efforts to acquire, operate, finance, supervise and monitor
one or more investments of SPG Inc. and its affiliates in companies or assets
located outside of the United States, and to otherwise assist in the operation
of SPG Inc. and its affiliates in a manner determined from time-to-time by the
CEO or the Board of Directors of SPG Inc. In addition, the Executive has been
appointed, and shall continue to serve, as an "Advisory Director" of that Board
of Directors for the remainder of the Term, subject to the By-Laws of SPG Inc.
Notwithstanding the foregoing, the Executive may engage in the following
activities (and shall be entitled to retain all economic benefits thereof
including fees paid in connection therewith) as long as they do not (without the
approval of SPG Inc.) substantially interfere with the performance of the
Executive's duties and responsibilities hereunder: (i) serve on corporate,
civic, religious, educational and/or charitable boards or committees,
(ii) deliver lectures, fulfil speaking engagements or teach on a part-time basis
at educational institutions and (iii) make investments in businesses or
enterprises and manage his personal investments in accordance with SPG Inc.'s
Code of Business Conduct and Ethics Policy. The parties acknowledge that the
Executive's participation (and continuing participation) as a director of the
commercial corporations listed on Schedule I attached hereto (as modified by the
terms of Paragraphs 10 and 11 below) have been approved by SPG Inc.
Notwithstanding the above, the Executive shall not be required to perform any
duties and responsibilities which would be likely to result in a non-compliance
with or violation of any applicable law or regulation.

        1.4    Scope of Duties.    During the continuance of the Employment
Agreement the Executive shall not carry out any of his duties for the
Partnership within the United Kingdom or France nor shall the Executive have the
authority of the Partnership to, and the Executive shall not, enter into any
legally binding obligation on behalf of the Partnership or any of its
subsidiaries or affiliates within the United Kingdom or France except in the
proper performance of his duties to Simon Global, BEG or ERE respectively.

        3.    Compensation and Other Benefits.    Sections 2.1 and 2.2 of the
Employment Agreement are hereby deleted, and the following clauses are hereby
inserted in their place:

        2.1    Base Compensation.    For purposes of the Employment Agreement,
upon commencement of the Employee's employment with Simon Global and his
secondment to BEG, the Employee's Base Salary for purposes of the Employment
Agreement shall be $204,702 per annum, provided that (a) upon the termination of
the Executive's employment with Simon Global and/or his secondment to BEG and/or
ERE, the sum of Executive's base salary thereafter payable in connection with
his continued employment by Simon Global or secondment to BEG or ERE, plus his
Base Salary for purposes of the Employment Agreement, shall be $762,000 per
annum, such Base Salary (as so much thereof payable by the Partnership) to be
subject to increase from time to time by the Compensation Committee of the Board
of SPG, Inc. (the "Compensation

2

--------------------------------------------------------------------------------



Committee") and (b) upon the termination of the Executive's secondment to BEG
and ERE alone, the Base Salary shall be reapportioned appropriately between the
Employment Agreement (as hereby amended) and the UK Employment Agreement, in
such amounts as the parties agree. The Compensation Committee shall review the
Executive's annual Base Salary no less frequently than annually to determine
whether any such increase should be made. The Base Salary shall be payable in
accordance with the payroll policies of the Partnership as from time to time in
effect, less such amounts as shall be required to be deducted or withheld
therefrom by applicable law and regulations.

        2.2    Annual Bonus.    For each calendar year or portion thereof
occurring during the Term, the Executive shall be eligible for such
discretionary bonus as may be determined by the Compensation Committee from time
to time for work performed by the Executive on behalf of SPG Inc., Simon Global
and (if Executive does not participate in any bonus program at BEG or ERE) for
work performed by the Executive on behalf of BEG and/or ERE, subject always to
the rules of the relevant bonus scheme as determined by the Compensation
Committee in its absolute discretion The Annual Bonus shall be paid to the
Executive less such amounts as shall be required to be deducted or withheld
therefrom by applicable law and regulations, at such time or times as is in
accordance with the then prevailing policy of the Partnership relating to
incentive compensation programs.

        4.    General Business Expenses.    During the period that the Executive
is employed by Simon Global and/or seconded to BEG and/or ERE, the Partnership
shall no longer be required to provide the Executive with a car and driver as
contemplated by Section 2.5 of the Employment Agreement or to receive executive
secretarial and other administrative assistance as contemplated by Section 2.8
of the Employment Agreement, provided that upon termination of the Executive's
employment with Simon Global and the Executive's secondment to BEG and ERE, the
Executive shall be provided with executive secretarial or other administrative
assistance as contemplated by Section 2.8 of the Employment Agreement.

        5.    Fringe Benefits.    The Executive and the Partnership acknowledge
that the Partnership does not have an aircraft for purposes of Section 2.8 of
the Employment Agreement. Therefore all references to the Executive's
entitlement to use of an aircraft in such Section 2.8 shall be deleted. Should
the Partnership at some subsequent date acquire an aircraft for use by its
executive officers generally, then the Executive shall be afforded an
opportunity to use such aircraft (subject to availability) for the purpose of
carrying out his duties hereunder. During the Term, the Executive shall be
entitled to five (5) weeks of vacation per calendar year which shall be taken by
the Executive concurrently with, but not in addition to, the vacation days to
which the Executive is entitled under his employment arrangement with Simon
Global and under the Secondment Agreements.

        6.    Covenants, Non-Competition.    Section 3.1 of the Employment
Agreement is hereby deleted, and the following clause is hereby inserted in its
place:

        3.1    Covenants Against Competition.    The Executive acknowledges that
(i) the Partnership and its subsidiaries and affiliates are engaged in the
business of shopping center and other retail project acquisition, ownership,
financing, leasing, operation and development in the United States, Europe, the
Far East and Latin America (the "Business"); (ii) the Partnership's Business is
conducted by the Partnership and its subsidiaries and affiliates in various
markets throughout the United States, Europe, the Far East and Latin America;
(iii) his employment with the Partnership will have given him access to
confidential information concerning the Partnership and its subsidiaries and
affiliates and the Business; and (iv) the agreements and covenants contained in

3

--------------------------------------------------------------------------------



this Agreement are essential to protect the business and goodwill of the
Partnership and its subsidiaries and affiliates. Accordingly, the Executive
covenants and agrees as follows:

        (a)    Non-Compete.    Without the prior written consent of the Board,
the Executive shall not directly (except in the Executive's capacity as an
officer of the Partnership or any of its subsidiaries or affiliates), during the
Restricted Period (as defined below) within any metropolitan area in which the
Partnership, its parent, subsidiaries or affiliates is engaged directly or
indirectly in the Business: (i) engage or participate in the Business;
(ii) enter the employ of, or render any services (whether or not for a fee or
other compensation) to, any person engaged in the Business; or (iii) acquire an
equity interest in any such person in any capacity; provided, that the foregoing
restrictions shall not apply at any time if the Executive's employment is
terminated during the Term by the Executive for Good Reason (as defined below)
or by the Partnership without Cause (as defined below); provided, further, that
during the Restricted Period the Executive may own, directly or indirectly,
solely as a passive investment, securities of any company traded on any national
or international securities exchange, including the National Association of
Securities Dealers Automated Quotation System. As used herein, the "Restricted
Period" shall mean the period commencing on the date of termination of this
Agreement and ending on the first anniversary of such termination date.

        (b)    Confidential Information; Personal Relationships.    The
Executive acknowledges that the Partnership has a legitimate and continuing
proprietary interest in the protection of its confidential information and has
invested substantial sums and will continue to invest substantial sums to
develop, maintain and protect confidential information. The Executive agrees
that, during and after the Restricted Period, without the prior written consent
of the Board of Directors of the Partnership the Executive shall keep secret and
retain in strictest confidence, and shall not knowingly use for the benefit of
himself or others all confidential matters relating to the Partnership's
Business or the Partnership, its subsidiaries or affiliates including, without
limitation, operational methods, marketing or development plans or strategies,
business acquisition plans, joint venture proposals or plans, and new personnel
acquisition plans, learned by the Executive heretofore or hereafter (such
information shall be referred to herein collectively as "Confidential
Information"); provided, however, that nothing in this Agreement shall prohibit
the Executive from disclosing or using any Confidential Information (A) in the
performance of his duties hereunder, (B) as required by applicable law,
regulatory authority, recognized subpoena power or any court of competent
jurisdiction, (C) in connection with the enforcement of his rights under this
Agreement or any other agreement with the Partnership, or (D) in connection with
the defence or settlement of any claim, suit or action brought or threatened
against the Executive by or in the right of the Partnership. Notwithstanding any
provision contained herein to the contrary, the term "Confidential Information"
shall not be deemed to include any general knowledge, skills or experience
acquired by the Executive or any knowledge or information known or available to
the public in general (other than as a result of a breach of this provision by
the Executive). Moreover, the Executive shall be permitted to retain copies of,
or have access to, all such Confidential Information relating to any
disagreement, dispute or litigation (pending or threatened) involving the
Executive.

        (c)    Employee of the Partnership and its Affiliates.    During the
Restricted Period, without the prior written consent of the Board of Directors
of the Partnership, the Executive shall not, directly or indirectly, hire or
solicit, or cause others to hire or solicit, for employment by any person other
than the Partnership or any subsidiary or affiliate or successor thereof, any
employee of, or person employed within the two years preceding the Executive's
hiring or solicitation of such person by, the Partnership and its subsidiaries
or affiliates or successors or

4

--------------------------------------------------------------------------------






encourage any such employee to leave his employment. For this purpose, any
person whose employment has been terminated involuntarily by the Partnership or
any subsidiary or affiliate or successor thereof (or any predecessor of the
Partnership) shall be excluded from those persons protected by this
Section 4.1(c) for the benefit of the Partnership.

        (d)    Business Relationship.    During the Restricted Period, the
Executive shall not, directly or indirectly, request or advise a person that has
a business relationship with the Partnership or any subsidiary or affiliate or
successor thereof to curtail or cancel such person's business relationship with
such Partnership.

        7.    Section 4.3 of the Employment Agreement is hereby deleted and the
following clause is hereby inserted in its place:

        4.3    Termination Without Cause or Termination for Good Reason.    The
Partnership may terminate the Executive's employment under the Employment
Agreement and this Second Amendment without Cause (as defined in Section 4.2 of
the Employment Agreement save that references in that Section to "the Company"
shall be deemed hereafter to refer to the "Partnership, Simon Global, ERE or
BEG") and the Executive may terminate his employment hereunder for Good Reason.
If the Partnership terminates the Executive's employment under the Employment
Agreement and Second Amendment without Cause other than due to death or
Disability (as defined in the Employment Agreement), or if the Executive
terminates his employment for Good Reason, the Executive shall be entitled to
receive from the Partnership any Base Salary and bonus earned but not yet paid
as at the date of termination of employment, any accrued vacation pay,
reimbursement for reimbursable expenses incurred but not paid prior to such
termination of employment and also a severance payment equivalent to his Base
Salary and pro-rated discretionary bonus from the date of termination of
employment through 31 October 2005 (the "Severance Payment") provided that:

        (a)   The Severance Payment shall not be less than the Executive would
have received if he was terminated without Cause under the Partnership's
applicable severance policy at that time and taking into account his years of
service with CPI, SPG Inc. and the Partnership; and

        (b)   The Base Salary and bonus referred to in this Section 4.3
comprises the total Base Salary together with the sum of the most recent bonuses
paid for the preceding bonus year to the Executive prior to the termination of
his employment as determined under the Employment Agreement, this Second
Amendment, the UK Agreement and the Secondment Agreements, but the Severance
Payment from the Partnership will be reduced proportionately by any amounts
received or due to be received by the Executive in respect of his overall
severance payment entitlements under the UK Employment Agreement and/or the
French Secondment Agreement and/or the Luxembourg Secondment Agreement; and

        (c)   The Severance Payment shall be paid after deduction of any
applicable tax and social security payments.

        (d)   In addition, the Director shall be entitled to:

(i)All outstanding options granted to Executive to purchase common stock under
the Partnership's or SPG Inc.'s options plans shall remain exercisable until the
end of the original term of such options without regard to Executive's
termination of employment; and

(ii)At the date of termination, SPG Inc. shall distribute the split dollar life
insurance policy (if any) in effect on the life of the Executive without
requiring the Executive to repay any premium paid by the Partnership, SPG Inc.
or its predecessor company; and

5

--------------------------------------------------------------------------------



(iii)The Executive shall be entitled to keep any computer and/or software
provided to the Executive by the Partnership or SPG Inc., for home or travel use
for no consideration.

        For the purposes of this Section 4.3, "Good Reason" means and shall be
deemed to exist if, without the prior express written consent of the Executive,
(a) the Executive is assigned any duties or responsibilities inconsistent in any
material respect with the scope of the duties or responsibilities associated
with the Executive's titles or positions under the Employment Agreement as
amended by this Second Amendment, the UK Employment Agreement or the Secondment
Agreements; (b) the Executive suffers a reduction in the duties,
responsibilities or effective authority associated with his titles and
positions, as set forth and described in the Employment Agreement as amended by
the Second Amendment, the UK Employment Agreement or the Secondment Agreements;
(c) the Executive is not appointed to, or is removed from, the offices or
positions provided for in the Employment Agreement as amended by this Second
Amendment, the UK Employment Agreement or the Secondment Agreements; (d) the
Executive's compensation is decreased by the Partnership, or the Executive's
benefits under any employee benefit or health or welfare plans or programs of
the Partnership are in the aggregate materially decreased; (e) the Partnership
fails to obtain the full assumption of this Agreement by a successor entity in
accordance with Section 6.4 of the Employment Agreement; (f) the Partnership
fails to use its reasonable best efforts to maintain, or cause to be maintained,
adequate directors and officers liability insurance coverage for the Executive;
(g) without the Executive's express written consent, the Partnership's requiring
the Executive's work location to be other than in the County of New York, New
York, or Martin County, Florida, or in Paris, France in respect of the French
Secondment Agreement, or in Luxembourg in respect of the Luxembourg Secondment
Agreement, or in London, England in respect of the UK Employment Agreement or
otherwise if mutually agreed in connection with the expansion of the
Partnership's or SPG, Inc.'s overseas operations; (h) the Partnership purports
to terminate the Executive's employment for Cause (as defined in Section 4.2 of
the Employment Agreement and amended in Section 4.3 of this Second Amendment)
and such a purported termination of employment is not effected in accordance
with the requirements of the Employment Agreement as amended by this Second
Amendment.

        8.    Section 4.7 of the Employment Agreement is hereby deleted and
shall be of no further force or effect.

        9.    Notices.    The contact details for purposes of Section 6.1 of the
Employment Agreement shall be as follows:

        If to the Partnership, to:

Simon Property Group Administrative Services Partnership, L.P.
National City Center
115 West Washington Street
Indianapolis, Indiana 46204
USA

(Attn: Chief Administrative Officer)

If to the Executive, to:
Hans C. Mautner
8 Cadogan Square
London SW1 England


        10.    The following directorships are hereby added to Schedule I of the
Employment Agreement:

Blackwell Land Company

Capital & Regional plc

6

--------------------------------------------------------------------------------






Dreyfus California Tax Exempt Money Market Fund, Inc.

Dreyfus Insured Municipal Bond Fund, Inc.

Dreyfus New Leaders Fund, Inc.

Dreyfus Strategic Municipals, Inc.

Dreyfus Strategic Municipal Bond Fund, Inc.

Dreyfus Municipal Bond Fund, Inc.

Dreyfus Municipal Money Market Fund, Inc.

Dreyfus Premier Stock Funds

Mezzanine Lending Associates Advisory Board

Advisory Board of Mezzacappa Partners

        11.    The following directorship is hereby deleted from Schedule I of
the Employment Agreement:

        Bank Julius Baer & Co. Ltd. U.S. Advisory Board

        12.    Governing Law.    This Agreement shall be governed and construed
in accordance with the laws of the State of New York.

        13.    Effect.    Other than as explicitly set forth herein, all
provisions of the Employment Agreement shall remain in full force and effect in
accordance with their terms including without limitation, Sections 2.4 and 2.5.
This Second Amendment shall supersede in its entirety the First Amendment, which
shall cease forthwith to have any force or effect.

7

--------------------------------------------------------------------------------




        14.    Termination.    On 1 October 2005, or upon the termination of the
UK Employment Agreement and the Secondment Agreements if earlier, both the
Employment Agreement and this Second Amendment shall terminate automatically and
neither the Partnership nor SPG shall have any further liability or obligations
to the Executive, save for the Severance Payment and any post-termination rights
and obligations shall continue in full force and effect to the extent necessary
to the intended preservation of such rights and obligations.

        IN WITNESS WHEREOF, the parties have executed this Second Amendment
effective for all purposes as of the date first above written.


 
 
SIMON PROPERTY GROUP ADMINISTRATIVE SERVICES PARTNERSHIP, L.P., a Delaware
limited partnership
 
 
By:
 
Simon Property Group, L.P., a Delaware limited partnership, general partner
 
 
 
 
By:
 
Simon Property Group, Inc., a Delaware corporation, general partner
 
 
 
 
 
 
By:
 
/s/  HERBERT SIMON      

--------------------------------------------------------------------------------

Herbert Simon
Co-Chairman of the Board
 
 
 
 
 
 
 
 
/s/  HANS C. MAUTNER      

--------------------------------------------------------------------------------

Hans C. Mautner

8

--------------------------------------------------------------------------------


